Citation Nr: 0708081	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for Crohn's disease.

2. Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted the veteran's claim of 
entitlement to service connection for migraine headaches with 
a disability rating of 30 percent, and a September 2003 
rating decision of the same RO that denied the veteran's 
claim of entitlement to service connection for Crohn's 
disease.  The veteran perfected a timely appeal of these 
determinations to the Board.

In August 2006, the veteran and his wife appeared and offered 
testimony in support of his claim before the undersigned 
Acting Veterans Law Judge.  The veteran's and his wife's 
testimony on that occasion has been transcribed and 
associated with his claim's file.

The issue of entitlement to service connection for Crohn's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's headache condition does not approximate a 
migraine condition with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, VA satisfied its duty to notify by means of 
January 2003 and June 2005 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

In a March 2006 letter, VA informed the veteran of what 
evidence was required to establish a disability rating and 
effective date for a service connection claim.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
post-service medical treatment records, VA medical treatment 
records, VA compensation and pension examinations, the 
veteran's Social Security Disability records, the veteran and 
his wife's testimony before the Board, and written statements 
from the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Increased Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 30 percent for migraine 
headaches.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's headaches are currently rated under Diagnostic 
Code 8100.  Under Diagnostic Code 8100, migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent disability evaluation.  Migraine headaches with 
characteristic prostrating attacks occurring an average of 
once a month over the past several months warrant a 30 
percent disability rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

In the instant case, a May 1993 Social Security 
Administration Decision indicates that the veteran was found 
to have impairments that were considered to be "severe" 
under the Social Security Act, which were post-traumatic 
stress syndrome with depression, chronic headaches, lumbar 
arthritis, and cervical disc bulge.  It was also found that 
the veteran's impairments prevented him from performing even 
the sedentary level of physical exertion, and that, based on 
the veteran's residual functional capacity and vocational 
factors, there were no jobs existing in significant numbers 
that he was able to perform.

In a September 2004 letter, a private physician, Dr. R., 
noted that the veteran had severe unrelenting migraine 
headaches, with also a severe neuropathy, and that his 
medical problem was also complicated by Crohn's disease, 
which caused him to sometimes have bloody diarrhea.  Dr. R. 
furthermore opined that it was clear that the veteran's 
problems were quite severe, and that he was unemployable then 
and in the foreseeable future.

The veteran was afforded VA medical examinations in July 2005 
and February 2006.  On July 2005 examination, the veteran 
reported virtually continuing headaches on a daily basis 
which abated only for short periods of time.  The VA examiner 
noted that the veteran's history was most in keeping with 
muscle contraction headaches or tension type headaches, and 
that he had underlying emotional factors and stresses in his 
life causing the headaches.  On February 2006 examination, 
the veteran reported two to three headaches per month lasting 
two to three days at a time, and that he seldom went a day 
without a headache.  The VA examiner diagnosed the veteran as 
having chronic daily tension, muscle contraction headaches.  
The examiner opined that the veteran had no employment 
limitations.

After a review of the record, the Board finds that the 
veteran's migraine headache disability does not more closely 
approximate the criteria for a 50 percent disability rating 
under Diagnostic Code 8100 than those for a 30 percent 
disability rating.  In making this determination, while 
noting the many diagnoses of headache conditions in the 
record, the Board notes the lack of objective evidence in the 
record of very frequent completely prostrating and prolonged 
migraine headache attacks.  The Board also notes the February 
2006 VA opinion that the veteran had no employment 
limitations due to his headache condition.

The Board is aware of the May 1993 Social Security Decision 
finding that the veteran had "severe" chronic headaches and 
was not able to work due to his disabilities, one of which 
was headaches, and the September 2004 opinion by Dr. R. that 
the veteran was unemployable due to his medical problems.  
However, the Board notes that the May 1993 Social Security 
Decision found that it was a combination of post-traumatic 
stress syndrome with depression, chronic headaches, lumbar 
arthritis, and cervical disc bulge that prevented the veteran 
from working.  Also, the September2004 opinion by Dr. R. 
indicated that it was headaches along with neuropathy and 
Crohn's disease that made the veteran unemployable.  The 
Board furthermore notes that the veteran currently receives a 
separate disability rating for his post-traumatic stress 
disorder, which is based upon the level of impairment in 
earning capacity that such disability causes the veteran, and 
is also seeking to obtain a separate disability rating for 
Crohn's disease.

The February 2006 VA examiner's opinion that the veteran had 
no employment limitations due to his headache condition is 
the only medical opinion of record that addresses the 
relationship of the veteran's headaches, independent of any 
other disabilities, to his ability to work.  In light of the 
above, the Board determines that although the veteran has 
been found to have a number of disabilities that adversely 
affect his employability, the veteran's migraine headache 
condition is not productive of very frequent completely 
prostrating and prolonged attacks that are by themselves 
productive of severe economic inadaptability.  Rather, the 
veteran's headache condition more closely approximates 
migraines with characteristic prostrating attacks occurring 
on an average one a month over the last several months.  
Accordingly, an initial disability rating in excess 30 
percent for migraine headaches is not warranted in this case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, the Board 
finds that the preponderance of the evidence is against a 
finding that he warrants an evaluation in excess of 
30 percent.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches is denied.




REMAND

The record contains a VA examination report, dated in August 
2003, whereby the examiner opined that it was not more likely 
than not that the veteran had Crohn's disease while on active 
duty.  The examiner based this opinion on the lack of 
documentation of symptoms of Crohn's disease in the service 
and the lack of any clear ongoing symptoms after the veteran 
left service.  In explaining the lack of documented in-
service symptoms, the examiner noted that the records 
documented gastrointestinal symptoms and the presence of 
blood on or in the stool while the veteran was on active 
duty, but did not document diarrhea, and documented his pain 
at the time as being primarily upper abdominal.

However, after reviewing the record, the Board observes that 
the service medical records contain several entries related 
to the veteran complaining of diarrhea.  Specifically, 
September 1964, May 1969, and January 1972 medical entries 
reflect complaints of and treatment for diarrhea.  Moreover, 
a June 1970 re-enlistment examination notes a history of 
occasional episodes of recurrent diarrhea and puritis.

As it appears the August 2003 VA examiner's opinion was not 
based on a complete review of the veteran's claims file, the 
AMC should obtain an addendum from the same examiner who 
conducted the August 2003 VA examination or a new medical 
opinion regarding the etiology of the veteran's Crohn's 
disease.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file, including 
a copy of this REMAND, is to be referred 
to the examiner who completed the August 
2003 VA examination report.  Based on a 
review of the record, including the 
veteran's service medical records, the 
examiner should specifically state 
whether it is as likely as not (e.g., a 
50 percent or greater probability) that 
any gastrointestinal disorder, including 
Crohn's disease, was incurred in service, 
was caused or aggravated by service, or 
is otherwise etiologically related to the 
veteran's period of service.  The 
examiner should specifically note the 
entries in the service medical records 
dated September 1964, May 1969, June 
1970, and January 1972, reflecting 
complaints of diarrhea.  The examiner 
should set forth a complete rationale for 
all opinions expressed and conclusions 
reached.  

If the examiner who completed the August 
2003 VA examination report is not 
available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

2.  After undertaking any additional 
development deemed appropriate, the AMC 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


